 

Case 1:20-cv-09260-GBD Document 11 Filed 03/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a or ee a ee ee ey xX
DILENIA PAGUADA, on behalf of herself and all :
others similarly situated, :

Plaintiff,

ORDER
“against: 20 Civ. 9260 (GBD)

THE KAIROS GROUP, INC.,

Defendant.
a >.<

GEORGE B. DANIELS, United States District Judge:

The March 4, 2021 initial conference is adjourned to May 27, 2021 at 9:30 a.m.
Dated: March 1, 2021

New York, New York

SO ORDERED.

Airy 6 Hracho

CEPR GER. DANIELS
ed States District Judge

 

 

 
